Order entered April 5, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00048-CV

                      ERNESTINA GARCIA, Appellant

                                        V.

                   RACHEL RUCKER, ET AL., Appellees

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-11929-D

                                    ORDER

      Before the Court is appellant’s April 2, 2021 motion for an extension of time

to file her brief on the merits. We GRANT the motion and extend the time to May

3, 2021.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE